1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANGELITO A. ROMERO,                             )   Case No.: 1:19-cv-01642-DAD-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DISMISSING FIRST AMENDED
                                                     )   PETITION AND DIRECTING PETITIONER TO
13          v.                                       )   FILE A SECOND AMENDED PETITION
                                                     )
14   C. KOENIG,
                                                     )   [THIRTY-DAY DEADLINE]
15                  Respondent.                      )
                                                     )
16                                                   )

17          Petitioner filed a Petition for Writ of Habeas Corpus on November 13, 2019. (Doc. 1.)

18   Following a preliminary screening of the petition, the Court determined that the petition failed to

19   present any cognizable grounds for relief or any facts in support. (Doc. 7.) Therefore, on December

20   17, 2019, the Court issued an order directing Petitioner to submit a first amended petition. (Id.)

21   Petitioner filed a first amended petition on January 14, 2020, which is presently before the Court.

22   (Doc. 8.) The Court has screened the first amended petition and finds it too fails to state a cognizable

23   federal claim for relief. Therefore, the Court will dismiss the amended petition and direct Petitioner to

24   file a second amended petition.

25   I.     DISCUSSION

26          A. Preliminary Review of Petition

27          Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

28   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

                                                         1
1    plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

2    the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

3    Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

4    either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

5    answer to the petition has been filed.

6              B. Failure to State a Cognizable Federal Claim

7              The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2254(a) states:

8              The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an
               application for a writ of habeas corpus in behalf of a person in custody pursuant to a
9              judgment of a State court only on the ground that he is in custody in violation of the
               Constitution or laws or treaties of the United States.
10
11   (emphasis added). See also Rule 1 to the Rules Governing Section 2254 Cases in the United States

12   District Court. The Supreme Court has held that “the essence of habeas corpus is an attack by a

13   person in custody upon the legality of that custody . . .” Preiser v. Rodriguez, 411 U.S. 475, 484

14   (1973).

15             To succeed in a petition pursuant to 28 U.S.C. § 2254, Petitioner must demonstrate that the

16   adjudication of his claim in state court

17             (1) resulted in a decision that was contrary to, or involved an unreasonable application
               of, clearly established Federal law, as determined by the Supreme Court of the United
18             States; or (2) resulted in a decision that was based on an unreasonable determination of
               the facts in light of the evidence presented in the State court proceeding.
19
20   28 U.S.C. § 2254(d)(1),(2). In addition to the above, Rule 2(c) of the Rules Governing Section 2254

21   Cases requires that the petition:

22             (1)   Specify all the grounds for relief available to the petitioner;
               (2)   State the facts supporting each ground;
23             (3)   State the relief requested;
               (4)   Be printed, typewritten, or legibly handwritten; and
24             (5)   Be signed under penalty of perjury by the petitioner or by a person authorized to sign it for
                     the petitioner under 28 U.S.C. § 2242.
25
26             Petitioner has again failed to comply with Rule 2(c) by failing to specify any ground for relief

27   or the facts supporting his claims. For instance, it appears Petitioner attempts to set forth a claim for

28   ineffective assistance of counsel, but the Petitioner includes nonsensical statements and the grounds

                                                             2
1    are not clearly specified. The Petitioner’s statements are vague and unclear such that the Court cannot

2    discern a claim for relief. Additionally, Petitioner fails to state how the adjudication of his claims in

3    state court resulted in a decision that was contrary to, or an unreasonable application of, clearly

4    established Supreme Court authority. Therefore, Petitioner fails to state a cognizable federal habeas

5    claim and the petition must be dismissed.

6           A petition for writ of habeas corpus must specify the grounds for relief as well as the facts

7    supporting each ground. Rule 2(c) of the Rules Governing Section 2254 Cases; 28 U.S.C. § 2254. The

8    petitioner must make specific factual allegations that would entitle him to habeas corpus relief if they

9    are true. O'Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990); United States v. Popoola, 881 F.2d

10   811, 812 (9th Cir. 1989). Each ground for relief must be clearly stated and allege what federal

11   constitutional violation has occurred, along with providing facts that support the grounds for relief. A

12   narrative or summary of the case will not suffice. This requires the Court to expend considerable time

13   and resources attempting to determine which claims petitioner seeks to raise before this Court. It is

14   unreasonable to expect the Court to take on such a task when the responsibility to inform the Court lies

15   solely with the petitioner. The Court will not permit these proceedings to continue based on surmise

16   and speculation about what Petitioner is or may be contending. After setting forth his grounds for

17   relief, Petitioner also needs to state how the adjudication of his claims in state court resulted in a

18   decision that was contrary to, or an unreasonable application of, clearly established Supreme Court

19   authority.

20          Additionally, because Petitioner has not clearly set forth his grounds for relief, the Court

21   cannot determine whether the claims have been exhausted in the state courts. In addition to listing his

22   grounds for relief, Petitioner must tell the Court which claims were raised at which court. This

23   information must include the dates of filing and disposition so as to determine whether Petitioner has

24   exhausted his state remedies and is in compliance with the limitations period prescribed by 28 U.S.C.

25   §2244(d)(1). Without this information, the Court cannot proceed to the merits of the petition.

26          Accordingly, Petitioner will be granted a final opportunity to file a second amended petition

27   curing these deficiencies. Petitioner is advised that he should entitle his pleading, “Second Amended

28   Petition,” and he should reference the instant case number. The Court will also direct the Clerk of

                                                          3
1    Court to provide Petitioner with a blank form petition, and Petitioner is advised to follow the form

2    petition.

3    II.      ORDER

4             Accordingly, the Court ORDERS:

5             1) The first amended petition is DISMISSED;

6             2) Petitioner is GRANTED thirty days from the date of service of this Order to file a second

7                   amended petition that complies with this Order; and

8             3) The Clerk of the Court is DIRECTED to send Petitioner a blank form petition for

9                   petitioners filing pursuant to 28 U.S.C. § 2254.

10            Petitioner is forewarned that his failure to comply with this Order will result in a

11   recommendation that the petition be dismissed pursuant to Local Rule 110.

12
13   IT IS SO ORDERED.

14         Dated:     January 27, 2020                            /s/ Jennifer L. Thurston
15                                                         UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            4
